                                           Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 1 of 12




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                           IN RE GOOGLE DIGITAL
                                   7       ADVERTISING ANTITRUST                            Case No. 20-cv-03556-BLF
                                   8       LITIGATION
                                                                                            ORDER GRANTING MOTION TO
                                   9                                                        DISMISS WITH LEAVE TO AMEND
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a putative class action antitrust lawsuit brought by Plaintiffs Hanson Law Firm, PC,

                                  14   Surefreight Global LLC d/b/a Prana Pets, and Vitor Lindo (collectively, “Plaintiffs”) against

                                  15   Defendants Google LLC and Alphabet Inc. (collectively, “Defendants” or “Google”). First

                                  16   Amended Consolidated Complaint (“FAC”), ECF 52. Before the Court is Google’s motion to

                                  17   dismiss pursuant to Fed. R. Civ. P. 12(b)(1) & (6) on the grounds that Plaintiffs fail to plead

                                  18   claims under the Sherman Act and California’s Unfair Competition Law and that some of the

                                  19   Plaintiffs are bound to arbitration. Mot. to Dismiss (“Mot.”) 1, ECF 66. Plaintiffs oppose. Opp. to

                                  20   Mot. (“Opp.”), ECF 93. The Court heard oral argument on this motion on April 8, 2021. For the

                                  21   reasons stated on the record and detailed below, the Court GRANTS Google’s motion and

                                  22   DISMISSES WITH LEAVE TO AMEND.

                                  23          I.      BACKGROUND1

                                  24          Digital advertising consists of search advertising and display advertising. FAC ¶ 30. Search

                                  25   advertising is the placement of advertisements above or alongside the results generated by a search

                                  26   engine. Id. ¶ 31. A search advertisement appears when a consumer performs a search that has a

                                  27
                                       1
                                  28    Plaintiffs' well-pled factual allegations are accepted as true for purposes of the motion to dismiss.
                                       See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 2 of 12




                                   1   connection to a product or service offered by a company sponsoring the advertisement. Id. When a

                                   2   consumer clicks on the advertisement, the advertiser pays based on a cost-per-click rate. Id. Display

                                   3   advertising, on the other hand, appears next to website content. Id. ¶ 34. Unlike search advertising,

                                   4   which generally appears in a text-only format, display advertising comes in many forms, such as

                                   5   banners, images, and videos. Id. Display advertisers place their advertisements on websites likely to

                                   6   be viewed by their target audience. Id. ¶ 35. Suppliers of display advertising space are website

                                   7   operators and are referred to as publishers. Id. ¶ 36. Publishers rely on third-party tools to find

                                   8   advertisers willing to purchase available ad space. Id. In 2019, $69.9 billion was spent on digital

                                   9   display advertising in the United States, which accounted for about half of the digital advertising

                                  10   market. Id. ¶¶ 37-38. Many publishers rely on display advertising as a major source of revenue. Id.

                                  11   ¶ 38.

                                  12           Google is a technology company that provides internet services and products, including
Northern District of California
 United States District Court




                                  13   online advertising technologies and a search engine. FAC ¶ 24. According to Plaintiffs, “Google is

                                  14   the dominant supplier in the search advertising market and has moved rapidly to control all stages

                                  15   of the display advertising market, as well.” Id. ¶ 40. In 2019, Google earned $135 billion from search

                                  16   and display advertising. Id. Because Google owns the dominant internet search engine, it is “by far

                                  17   the largest supplier of digital search advertising in the United States. Over the last ten years,

                                  18   Google’s share of the digital search advertising supply has ranged between 89% and 93%.” Id. ¶ 45.

                                  19   Google makes space on its search results pages available through an auction process that occurs

                                  20   each time a user runs a search. Id. ¶ 46. According to Plaintiffs, “Google controls (and frequently

                                  21   raises) the price of its search advertising by setting a high reserve price. Doing so enables Google

                                  22   to directly set the price of its search advertisements because an ad will not sell unless its price meets
                                       or exceeds the reserve price.” Id. ¶ 47.
                                  23
                                               With respect to online display advertising, 86% of ad space in the United States is bought
                                  24
                                       and sold in real time on electronic trading venues, referred to as advertising exchanges or
                                  25
                                       programmatic real-time bidding. FAC ¶ 50. On the supply side of exchanges, publishers employ
                                  26
                                       publisher ad servers (PAS) to accept, store, and manage ads, choose where and when ads appear,
                                  27
                                       and track the effectiveness of ad campaigns. Id. ¶ 55. Publishers rely on supply-side platforms
                                  28
                                                                                          2
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 3 of 12




                                   1   (SSPs) to run auctions, interface directly with their demand-side equivalents (i.e., advertisers), and

                                   2   optimize available inventory. Id. The demand side of exchanges are comprised of advertisers and

                                   3   media agencies. Advertisers and media agencies rely on advertiser ad servers (AAS) to store ads,

                                   4   deliver them to publishers, and record transactions. Id. ¶ 56. Advertisers and media agencies employ

                                   5   demand-side platforms (DSPs) to purchase digital advertising space by bidding in auctions and to

                                   6   manage their bids. Id. The DSP connects to an exchange, which combines inventory from ad

                                   7   networks and SSPs with third-party data from a data management platform or data broker. When an

                                   8   ad space on a publisher’s site becomes available, the ad exchange holds an auction in which the DSP

                                   9   bids on the impression submitted by the ad network or SSP. According to Plaintiffs, Google owns

                                  10   and operates the dominant ad exchanges. Id. ¶¶ 48-50.

                                  11          The PAS, SSPs, AAS, and DSPs—the set of intermediary exchanges and platforms that

                                  12   advertisers and publishers use to buy, sell, and place display ads—make up the ad tech stack:
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                       FAC ¶ 48, 58. Google “captures well over 50% of the market across the ad tech stack.” Id. ¶ 48. In
                                  18
                                       the past, different entities provided the various functions across the stack, and intermediaries in the
                                  19
                                       stack did not own publishers or advertisers. Id. ¶ 59. This is no longer the case because, after a series
                                  20
                                       of acquisitions, “Google now dominates and controls the ad stack as a whole.” Id. ¶ 59.
                                  21
                                              According to Plaintiffs, Google’s acquisitions in the ad tech stack over the past fifteen years
                                  22
                                       have “[given] it access to and made it a major player at every level of the display advertising service
                                  23
                                       industry, and have enabled Google to exclude competition through a variety of anticompetitive
                                  24
                                       policies and activities.” FAC ¶ 60; see, e.g., id. ¶¶ 61-76 (detailing acquisitions). Plaintiffs further
                                  25
                                       contend that Google has leveraged its dominance in search and search advertising and its control of
                                  26
                                       user data to gain a monopoly in the brokerage of display advertising. Id. ¶¶ 77-99. Google also
                                  27
                                       allegedly harms purchasers and sellers within the online advertisement ecosystem by tying its
                                  28
                                                                                          3
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 4 of 12




                                   1   display advertising services to its search advertising services. Id. ¶¶ 100-133. Finally, Google

                                   2   purportedly exploits user data and forecloses technological compatibility. Id. ¶¶ 134-136. Google’s

                                   3   conduct allegedly restrains competition in the market for online display advertising services, which

                                   4   encompasses the overall system that connects display advertisers and publishers. Id. ¶ 183; see also

                                   5   id. ¶¶ 183-206 (describing “Relevant Market”).

                                   6          Based on the above allegations, Plaintiffs filed their class action complaint on May 27, 2020.

                                   7   ECF 1. The operative complaint asserts two causes of action for (1) monopolization in violation of

                                   8   Section 2 of the Sherman Antitrust Act (the “Sherman Act”), 15 U.S.C. § 2, for acquiring and

                                   9   maintaining a monopoly in the relevant market of programmatic display advertising services; and

                                  10   (2) violations of California’ Unfair Competition Law (“UCL”), Cal. Bus. Prof. Code § 17200 et seq.

                                  11   FAC. ¶¶ 236-251. Plaintiffs further request injunctive relief “to restore competition in the relevant

                                  12   market and its constituent submarkets.” Id. at § XI.
Northern District of California
 United States District Court




                                  13          II.     LEGAL STANDARD

                                  14          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  15   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  16   Force v. Salazar, 646 F.3d 1240, 1241-42 (9thCir. 2011) (quoting Navarro v. Block, 250 F.3d729,

                                  17   732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts as true

                                  18   all well-pled factual allegations and construes them in the light most favorable to the plaintiff.

                                  19   Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the Court

                                  20   need not “accept as true allegations that contradict matters properly subject to judicial notice” or

                                  21   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  22   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation
                                       marks and citations omitted). While a complaint need not contain detailed factual allegations, it
                                  23
                                       “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
                                  24
                                       on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
                                  25
                                       U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the court to draw the
                                  26
                                       reasonable inference that the defendant is liable for the misconduct alleged.” Id. On a motion to
                                  27
                                       dismiss, the Court’s review is limited to the face of the complaint and matters judicially
                                  28
                                                                                           4
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 5 of 12




                                   1   noticeable. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star Int’l v.

                                   2   Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).

                                   3          In deciding whether to grant leave to amend, the Court must consider the factors set forth

                                   4   by the Supreme Court in Foman v. Davis, 371U.S. 178 (1962), and discussed at length by the

                                   5   Ninth Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district

                                   6   court ordinarily must grant leave to amend unless one or more of the Foman factors is present:

                                   7   (1)undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by

                                   8   amendment, (4) undue prejudice to the opposing party, or (5) futility of amendment. Eminence

                                   9   Capital, 316 F.3d at 1052. “[I]t is the consideration of prejudice to the opposing party that carries

                                  10   the greatest weight.” Id. However, a strong showing with respect to one of the other factors may

                                  11   warrant denial of leave to amend. Id.

                                  12          III.    ANALYSIS
Northern District of California
 United States District Court




                                  13          A. Failure to State a Claim: Sherman Act

                                  14          Defendants first argue that Plaintiffs have failed to adequately plead a Sherman Act claim

                                  15   because they have not alleged a plausible relevant market, Mot. at 4-9, or actionable

                                  16   anticompetitive conduct, id. at 9-18. They also contend that Plaintiffs have failed to plead antitrust

                                  17   standing. Id. at 19-20. The Court addresses each concern in turn.

                                  18                  1. Relevant Market

                                  19          To state an antitrust claim under the Sherman Act, “plaintiffs must plead a relevant

                                  20   market.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018). “While plaintiffs need not

                                  21   plead a relevant market with specificity, ‘there are some legal principles that govern the definition

                                  22   of an antitrust “relevant market,” and a complaint may be dismissed under Rule 12(b)(6) if the
                                       complaint's “relevant market” definition is facially unsustainable.’” Id. (brackets and alterations
                                  23
                                       omitted) (quoting Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008)).
                                  24
                                       The relevant market must include a product market, and the product market “must encompass the
                                  25
                                       product at issue as well as all economic substitutes for the product.” Id. (internal quotation marks
                                  26
                                       omitted). “Economic substitutes have a reasonable interchangeability of use or sufficient cross-
                                  27
                                       elasticity of demand with the relevant product.” Id. (internal quotation marks omitted).
                                  28
                                                                                         5
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 6 of 12




                                   1           Defendants raise two main flaws with Plaintiffs’ alleged market. First, they contend that

                                   2   Plaintiffs’ proposed market improperly includes services for both advertisers and publishers. Mot.

                                   3   at 5-6 (“Plaintiffs fail to adequately plead a single relevant product market—because their purported

                                   4   market includes products and services that Plaintiffs and other advertisers admittedly do not

                                   5   purchase or use.” (emphasis added)). Second, they contend that Plaintiffs’ proposed relevant market

                                   6   improperly excludes alternative means of accessing online display advertising. Mot. at 6-7.

                                   7           The Court agrees with Defendants. While Plaintiffs filed a class action complaint against

                                   8   Google for monopolizing the intermediary services that connect advertisers and publishers of

                                   9   display advertisements, see generally FAC, Plaintiffs do not dispute that any future amended

                                  10   complaint will be narrowed to address only the claims of digital advertisers, not digital publishers,

                                  11   see Opp. at 3, 8; ECF 84 at 20:25-21:1. Second, the Court agrees with Defendants that “the alleged

                                  12   market for ‘online display advertising services’ on the ‘open web’ improperly excludes other ways
Northern District of California
 United States District Court




                                  13   for advertisers to reach publishers without using Google’s services.” Mot. at 6 (quoting FAC ¶ 189).

                                  14   The Court is particularly concerned that Plaintiffs’ market excludes social-media display advertising

                                  15   and direct negotiations. See id. at 6-7. Plaintiffs must allege additional facts that indicate that the

                                  16   categories excepted from the identified market are not economic substitutes to “[d]isplay advertising

                                  17   brokering services.” FAC ¶ 190; see Hicks, 897 F.3d at 112 (relevant market must include “the

                                  18   group or groups of sellers or producers who have actual or potential ability to deprive each other of

                                  19   significant levels of business.”). It is not sufficient for Plaintiffs to allege, for example, that “[t]he

                                  20   close-ended advertising services offered by Facebook, Amazon, Twitter, and Snapchat (among other

                                  21   web businesses) are not . . . reasonable substitutes for the open-ended system Google offers and do

                                  22   not compete for the same business.” FAC ¶ 206. Although recognizing that market definition can be
                                       largely factual in nature, see Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 482
                                  23
                                       (1992), the Court nonetheless finds pleading amendments are necessary here and will serve to
                                  24
                                       crystalize Plaintiffs’ theory of the liability and the relevant market definition.
                                  25
                                                       2. Anticompetitive Conduct
                                  26
                                               Defendants next argue that Plaintiffs have failed to adequately plead a Sherman Act claim
                                  27
                                       as they have not alleged actionable anticompetitive conduct. Mot. at 9-18. Under Section 2 of the
                                  28
                                                                                           6
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 7 of 12




                                   1   Sherman Act, it is unlawful to “monopolize, or attempt to monopolize, or combine or conspire

                                   2   with any other person or persons, to monopolize any part of the trade or commerce among the

                                   3   several States, or with foreign nations.” 15 U.S.C. § 2. “To plausibly plead a monopolization

                                   4   claim, plaintiffs must allege: (a) the possession of monopoly power in the relevant market; (b) the

                                   5   willful acquisition or maintenance of that power; and (c) causal antitrust injury.” In re Nat'l

                                   6   Football League's Sunday Ticket Antitrust Litig., 933 F.3d 1136, 1159 (9th Cir. 2019) (internal

                                   7   quotation marks omitted). To plead “the willful acquisition or maintenance of monopoly power,”

                                   8   Plaintiffs must plead facts sufficient to show that Google engaged in anticompetitive acts; “mere

                                   9   possession of monopoly power will not be found unlawful unless it is accompanied by an element

                                  10   of anticompetitive conduct.” PNY Techs. v. SanDisk Corp., 2012 WL 1380271, at *10 (N.D. Cal.

                                  11   Apr. 20, 2012).

                                  12          The FAC identifies five areas of alleged anticompetitive conduct: monopoly leveraging,
Northern District of California
 United States District Court




                                  13   tying, denial of interoperability, the acquisition of rivals, and restricting competitors’ access to

                                  14   information. FAC ¶¶ 126, 238. Defendants argue that (1) Plaintiffs’ monopoly leveraging

                                  15   allegations fail to detail anticompetitive conduct in either the search and digital advertising market,

                                  16   (2) Plaintiffs’ tying allegations fail to plead relevant markets and fail to detail coercive,

                                  17   anticompetitive conduct, (3) Plaintiffs’ denial of interoperability allegations fail to establish that

                                  18   Google has a duty to aid competitors, (4) Plaintiffs’ acquisition of rival allegations fail to establish

                                  19   conduct in violation of Section 2 or within the four-year statute of limitations, and (5) Plaintiffs’

                                  20   restriction of information access allegations lack detail and fail to detail anticompetitive conduct.

                                  21   Mot. at 9-18.

                                  22          The Court has reviewed Plaintiffs’ allegations and the relevant case law and generally credits
                                       Defendants’ arguments. As an initial matter, the Court rejects Plaintiffs’ suggestion that their theory
                                  23
                                       may rest on pleadings of the anticompetitive effects of Google’s conduct. See Opp. at 14 (“Plaintiffs
                                  24
                                       plausibly allege that Google’s practices had the ‘overall combined effect’ of entrenching its
                                  25
                                       monopoly power.”). Not so. “[M]ere possession of monopoly power will not be found unlawful
                                  26
                                       unless it is accompanied by an element of anticompetitive conduct.” PNY Techs., 2012 WL
                                  27
                                       1380271, at *10 (emphasis added). Thus, as to each category of conduct Plaintiffs identifies, they
                                  28
                                                                                          7
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 8 of 12




                                   1   must identify facts illustrating the anticompetitive acts Google took to obtain and maintain a

                                   2   monopoly over the digital advertising intermediary services market. For example, with respect to

                                   3   Plaintiffs’ tying allegations, Plaintiffs must allege facts that illustrate what exclusionary agreements

                                   4   or tying arrangements Google used. They must further allege facts that establish why Google’s

                                   5   conduct was coercive, as opposed to merely persuasive.

                                   6          The Court further finds that the statute of limitations poses a significant problem to

                                   7   Plaintiffs’ acquisition-based allegations. See 15 U.S.C. § 15b (four-year limitations period).

                                   8   Plaintiffs explain that the four-year limit does not bar their claim because (1) “Plaintiffs bring a

                                   9   single Section 2 count, encompassing all of Google’s conduct” and (2) “Google’s fraudulent

                                  10   concealment tolls the statute of limitations.” Opp. at 16-17. But for Plaintiffs first theory to survive,

                                  11   they must plead factual allegations that Google’s acquisitions were made in concert with the

                                  12   company’s other anticompetitive conduct. And for Plaintiffs’ fraudulent concealment theory to
Northern District of California
 United States District Court




                                  13   survive, they must meet the lofty pleading standards set forth in Fed. R. Civ. P. 9(b) and plead with

                                  14   specificity that Google took deliberate, affirmative acts to mislead Plaintiffs and that Plaintiffs acted

                                  15   diligently to uncover the facts giving rise to their claims. Ryan v. Microsoft Corp., 147 F. Supp. 3d

                                  16   868, 886 (N.D. Cal. 2015). Plaintiffs have failed to do either in the operative complaint.

                                  17          Finally, the Court has serious concerns that some of Plaintiffs’ allegations rely on a “duty to

                                  18   deal” theory of antitrust. In particular, the Court highlights Plaintiffs’ allegations regarding Google’s

                                  19   alleged denial of interoperability. For example, Plaintiffs allege that “a user of Google’s

                                  20   DoubleClick ad server has “a much harder time using . . . non-Google buying tool[s]” compared to

                                  21   using Google’s buying tools. FAC ¶¶ 140-141. Plaintiffs insist that these allegations are based on a

                                  22   theory that “Google protected its monopoly by taking affirmative acts to negate the interoperability
                                       of systems that previously were interoperable.” Opp. at 20. But “a monopolist has no duty to help
                                  23
                                       its competitors survive or expand when introducing an improved product design.” Allied Orthopedic
                                  24
                                       Appliances Inc. v. Tyco Health Care Grp. LP, 592 F.3d 991, 1002 (9th Cir. 2010). And the Court is
                                  25
                                       unlikely to entertain any allegations based solely on the Supreme Court’s reasoning in Aspen Skiing
                                  26
                                       Co. v. Aspen Highlands Skiing Corp, 472 U.S. 585 (1985). See Verizon Commc'ns Inc. v. Law
                                  27
                                       Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 411 (2004) (“we do not believe that traditional
                                  28
                                                                                          8
                                         Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 9 of 12




                                   1   antitrust principles justify adding the present case to the few existing exceptions from the

                                   2   proposition that there is no duty to aid competitors”); see also Reveal Chat, 471 F. Supp. 3d at 1002

                                   3   (applying Aspen Skiing). The Court thus encourages Plaintiffs to plead additional facts to establish

                                   4   that Google’s denial of interoperability conduct falls under the ambit of Section 2. See, e.g., Allied

                                   5   Orthopedic, 592 F.3d at 1002 (“A monopolist's discontinuation of its old technology may violate

                                   6   Section 2 if it effectively forces consumers to adopt its new technology.”); In re IBM Peripheral

                                   7   EDP Devices Antitrust Litig., 481 F. Supp. 965, 1003 (N.D. Cal. 1979) (“if a monopolist frequently

                                   8   changed the teleprocessing interface by which its computers communicate with remote terminals in

                                   9   such a way that its terminals would continue to function while others would fail, and, if the only

                                  10   purpose and effect of the change was to gain a competitive advantage in the terminal market (where

                                  11   the monopolist lacked monopoly power), that use of monopoly power would be condemned.”

                                  12   (emphasis added)).
Northern District of California
 United States District Court




                                  13                  3. Antitrust Standing

                                  14          Finally, Defendants contend that Plaintiffs have failed to plead antitrust standing. The Ninth

                                  15   Circuit has held that an antitrust injury consists of five elements: “(1) unlawful conduct, (2) causing

                                  16   an injury to the plaintiff, (3) that flows from that which makes the conduct unlawful, ... (4) that is

                                  17   of the type the antitrust laws were intended to prevent,” and (5) “the injured party [is] a participant

                                  18   in the same market as the alleged malefactors.” Somers v. Apple, Inc., 729 F.3d 953, 963 (9th Cir.

                                  19   2013) (internal quotation marks omitted). In particular, Defendants argue that (1) “Plaintiffs still do

                                  20   not identify what particular ‘intermediation services’ they purchased from Google, and thus fail to

                                  21   trace a link between the unlawful conduct and any injury to them” and (2) “the only form of

                                  22   advertiser injury alleged by the FAC is that ‘advertisers have paid more than they otherwise would
                                       have paid.’” Mot. at 19-20.
                                  23
                                              Plaintiffs have sufficiently pled antitrust standing. The FAC alleges that each Plaintiff
                                  24
                                       “sustained antitrust injury by paying supra-competitive prices to Google to broker the placement of
                                  25
                                       its display advertisements on third-party websites. These anticompetitive overcharges directly and
                                  26
                                       proximately resulted from Google’s monopolization of the relevant market.” FAC ¶¶ 13, 18, 23.
                                  27
                                       Plaintiffs further allege that Google’s conduct gave it control over the entire market for digital
                                  28
                                                                                         9
                                        Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 10 of 12




                                   1   advertising intermediary services, and that each segment of the market experienced price increases.

                                   2   Id. ¶¶ 59-62 (discussing Google’s acquisitions within ad tech stack), 123-27 (discussing price

                                   3   increases), 136 (identifying anticompetitive conduct), 186-88 (discussing Google’s control over

                                   4   submarkets within the ad tech stack). While Defendants believe Plaintiffs must plead additional

                                   5   details regarding the particular tools Plaintiffs used, such granularity is not required in light of

                                   6   Plaintiffs’ overreaching theory. Indeed, Plaintiffs plead that Google controlled the entire

                                   7   intermediary market—not just a particular tool within the market. Defendants second objection, that

                                   8   Plaintiffs must plead additional facts regarding their advertising purchases, fails for similar reasons.

                                   9   In the context of the FAC and Plaintiffs’ holistic theory of liability, the Court is satisfied that

                                  10   Plaintiffs have pled facts tracing their injury, see id. ¶¶ 8-23 (detailing Plaintiffs’ advertising

                                  11   expenditures), to Google’s alleged unlawful conduct, see id. ¶ 136 (summarizing anticompetitive

                                  12   conduct). See Reveal Chat Holdco, LLC v. Facebook, Inc., 471 F. Supp. 3d 981, 997 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2020) (plaintiffs must allege an injury “flow[ing] from that which makes the conduct unlawful”).

                                  14                                                     ***

                                  15          The Court DISMISSES Plaintiffs’ Sherman Act claim WITH LEAVE TO AMEND.

                                  16          B. Failure to State a Claim: UCL

                                  17          Defendants next argue that Plaintiffs fail to plausibly plead a violation of the UCL. Mot. at

                                  18   20. Both parties agree that Plaintiffs’ UCL claim rises and falls with Plaintiffs’ Sherman Act claim.

                                  19   See id. at 20 (“Plaintiffs’ UCL claim should be dismissed for the same reasons as their Sherman Act

                                  20   claim”); Opp. at 24 (“For all the reasons Plaintiffs state a Sherman Act claim, they adequately plead

                                  21   a UCL claim.”). Because the Court has dismissed Plaintiffs’ Sherman Act claim, the Court

                                  22   DISMISSES Plaintiffs’ UCL claim WITH LEAVE TO AMEND.
                                              C. Arbitration
                                  23
                                              Finally, Defendants argue that Plaintiffs Surefreight Global LLC and Lindo are bound to
                                  24
                                       arbitrate their claims, and that their claims should therefore be dismissed pursuant to Fed. R. Civ. P.
                                  25
                                       12(b)(1)&(6). Mot. at 20-24. Plaintiffs respond that Google’s arbitration clause improperly bars
                                  26
                                       injunctions for public relief in violation of McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).
                                  27
                                               “[P]ublic injunctive relief under the UCL, the CLRA, and the false advertising law is relief
                                  28
                                                                                         10
                                        Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 11 of 12




                                   1   that has ‘the primary purpose and effect of’ prohibiting unlawful acts that threaten future injury to

                                   2   the general public.” McGill, 2 Cal. 5th at 955 (2017) (quoting Broughton v. Cigna Healthplans of

                                   3   Cal., 21 Cal. 4th 1066, 1077 (1999)). In McGill, the California Supreme Court held that an

                                   4   arbitration provision that waives the right to seek public injunctive relief in any forum is “contrary

                                   5   to California public policy and is thus unenforceable under California law.” Id. at 952, 961; see also

                                   6   Blair v. Rent-A-Ctr., Inc., 928 F.3d 819, 830-31 (9th Cir. 2019) (holding that “the FAA does not

                                   7   preempt the McGill rule”).

                                   8           Pursuant to their UCL claim, Plaintiffs seek injunctive relief “to benefit the public from the

                                   9   lower prices and greater innovation that will prevail in competitive digital advertising markets in

                                  10   the absence of Google’s monopoly.” FAC ¶ 251. They also request “equitable relief as appropriate

                                  11   to halt Google’s monopoly conduct and restore competition in the relevant market.” FAC ¶¶ 243,

                                  12   245. Defendants argue that Plaintiffs’ injunction is vague and benefits only class member publishers
Northern District of California
 United States District Court




                                  13   and advertisers—not the public as a whole. Mot. at 23-24. They further contend that Surefreight

                                  14   Global LLC and Lindo may not seek any public injunctive relief under the Sherman Act. Mot. at

                                  15   23. Plaintiffs respond that “[f]urther details [of the injunction] will be ‘crystallized at later stages of

                                  16   the proceedings, such as summary judgment and trial.’” Opp. at 25 (quoting Mahroom v. Best W.

                                  17   Int’l, Inc., 2009 WL 248262, at *2 (N.D. Cal. Feb. 2, 2009)).

                                  18           Plaintiffs’ requested injunctive relief is focused on “prohibiting unlawful acts that threaten

                                  19   future injury to the general public.” McGill, 2 Cal. 5th at 951. The purpose of antitrust is to protect

                                  20   and promote competition to properly allocate economic resources. See City of Lafayette, La. v.

                                  21   Louisiana Power & Light Co., 435 U.S. 389, 398, 98 S. Ct. 1123, 1129, 55 L. Ed. 2d 364 (1978)

                                  22   (explaining that Congress “sought to establish a regime of competition as the fundamental principle
                                       governing commerce in this country” in passing the Sherman Act”); Reiffin v. Microsoft Corp., 158
                                  23
                                       F. Supp. 2d 1016, 1034 (N.D. Cal. 2001) (“The Sherman Act was enacted ‘to preserve the health of
                                  24
                                       the competitive process’”). The Court is unpersuaded that the injunctive relief Plaintiffs request
                                  25
                                       pursuant to their UCL claim—which is derivative of Plaintiffs’ Sherman Act claim—falls outside
                                  26
                                       the scope of conduct prescribed by McGill. See, e.g., Snarr v. HRB Tax Grp., Inc., 839 F. App'x 53,
                                  27
                                       55 (9th Cir. 2020) (public relief includes relief that enjoins “deceptive practices directed at the
                                  28
                                                                                           11
                                        Case 5:20-cv-03556-BLF Document 143 Filed 05/13/21 Page 12 of 12




                                   1   public” or “future violations of the UCL and CLRA related to pricing”).

                                   2          The Court credits Defendants’ concern that Surefreight Global LLC and Lindo may not seek

                                   3   public injunctive relief under the Sherman Act. See Rogers v. Lyft, Inc., 452 F. Supp. 3d 904, 919

                                   4   (N.D. Cal. 2020) (“The public injunction is a creature of California law . . . .”). Plaintiffs’ brief

                                   5   overture to the contrary, Opp. at 25, fails to convince the Court that Surefreight Global LLC and

                                   6   Lindo’s Sherman Act claim survives. Nonetheless, the Court is not prepared to bind Surefreight

                                   7   Global LLC and Lindo to arbitration on the claim at this juncture in light of the amendments

                                   8   discussed above and (2) the fact that Hanson Law Firm, PC’s Sherman Act claim is not subject to

                                   9   arbitration. This conclusion is buttressed by the fact that the Court has not yet had an opportunity to

                                  10   fully analyze Plaintiffs’ UCL claim and its interplay with Plaintiffs’ requested relief under the

                                  11   Sherman Act. The Court will analyze this issue further in light of Plaintiffs’ best pleadings. The

                                  12   Court also invites the parties to further consider the implications of Rogers v. Lyft in future motion
Northern District of California
 United States District Court




                                  13   practice. See 452 F. Supp. 3d at 918-921.

                                  14          IV.     ORDER

                                  15          The Court GRANTS Defendants’ Motion to Dismiss WITH LEAVE TO AMEND.

                                  16   Plaintiffs SHALL file an amended complaint no later than June 14, 2021.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: May 13, 2021

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
